Plaintiffs, claiming to have been coadventurers with defendant in the formation of a corporation and in the exploitation and commercialization of a certain device, sued to recover from defendant damages for his breach of the contract of eo adventure pursuant to which he was to have furnished to the corporation formed under said contract funds necessary for its financing from which were to be paid to plaintiffs certain salaries. Judgment entered on a verdict in favor of plaintiffs, after trial at Trial Term affirmed, with costs. No opinion. Present — Martin, P. J., McAvoy, Untermyer, Dore and Cohn, JJ.; Martin, P. J., and Cohn, J., dissent.